ORDER

Pro se Michigan resident Vicky Benzie appeals a district court order that dismissed her civil suit. The case has been referred to this panel pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. We unanimously agree that oral argument is not needed. Fed. R.App. P. 34(a).
The judgment Benzie appeals was entered in conformity with this court’s mandate in Benzie v. W. Mich. Univ., No. 98-1727, 2001 WL 1135998, 19 Fed.Appx. 360 (6th Cir. Sept. 21, 2001) (unpublished).
In our prior opinion, we concluded that Benzie’s suit was barred by the Eleventh Amendment in the light of the Supreme Court’s ruling in Board of Tr. of Univ. of Ala. v. Garrett, 531 U.S. 356, 121 S.Ct. 955, 148 L.Ed.2d 866 (2001). Because the immunity question, the sole germane issue in this appeal, has been decided in her disfavor, the law-of-the-case doctrine proscribes revisiting it. This doctrine dictates that issues, once decided, .should be reopened only in extraordinary circumstances. Christianson v. Colt Indus. Operating Corp., 486 U.S. 800, 817, 108 S.Ct. 2166, 100 L.Ed.2d 811 (1988). None is before us.
Accordingly, the district court’s judgment is affirmed. Rule 34(j)(2)(C), Rules of the Sixth Circuit.